BOYD, Justice,
concurring in part and dissenting in part.
That portion of the rule requiring courts to mail copies of orders and judgments to parties should be adopted. The portion permitting some judges to require lawyers or parties to leave addressed, stamped envelopes for mailing such copies should be rejected.
One reason for the adoption of article V of the Florida Constitution was to promote uniformity in the court system and another was to eliminate unnecessary expenditure of time and money. Confusion is caused and time is wasted by requirements by some judges that such envelopes be provided while other judges in the same system, or even in the same building, have no such requirement.
The rule is silent as to what will be the results when parties or their attorneys do not know, or forget, to leave such envelopes.
In this computerized space age such mailing expense should be part of regular court costs.